On Motion for Rehearing.
Due to the voluminous statement of facts and transcript we refrained in our opinion from discussing same but in view of the major arguments set out in appellants’ mo*362tion for rehearing and appellees’ reply, we will enumerate briefly some of the facts upon which the trial court based its ruling.
Statement of facts show and the trial court found that the State Executive Committee, pursuant -to Article 3107, heard and determined the contest of Class 3 and that it ordered such duly elected and certified delegates to be placed on the temporary roll of such convention, and that such action -was never set aside by any duly convened or organized convention.
The court further found that when such ‘lawful delegation from Tarrant County attempted to attend the state convention it was excluded and ousted by unlawful, arbitrary and oppressive action taken under the leadership of appellants before organization of the convention, either temporary or permanent, was ever perfected; that such unauthorized action was in violation of a portion of Article 3137 that “the State chairman shall present said tabulated statement and said list of delegates to the chairman of the State convention immediately after its temporary organization on the following day, for its approval or disapproval.”
The court further found that some of the delegates from Tarrant County were willing to sign a pledge in advance to support Truman and Barkley as the national nominees and that one of said delegates attempted to submit a resolution to allow those to remain in the convention who were willing to support the Truman and Barkley ticket but they were also unlawfully ousted.
The court further found that violation of the statutes referred to in the original opinion by appellants which were designed to secure the rights of peaceable assembly and fair expression brought about the opposite result; that after the ousting of -the Tar-rant County and other delegations the doors of the auditorium were thrown open to a rump group and others who were waiting outside and who had not been elected by any statutory method anywhere by any legal and qualified voters of the State of Texas, and that such persons were thereafter allowed to speak for Tarrant County and the 28th Senatorial District; that no list was made up of these persons composing such rump group, neither were their names certified to nor passed upon by the State Executive Committee according to law and that such unlawful action removing said delegates, if it were legal to do so, could only be taken after the authorized convention was duly constituted, convened and organized; that the Tarrant County delegates were excluded without any hearing and were denied any reasonable opportunity to express their views; that at the time for selecting the state executive members to represent the 28th Senatorial District there was no one in attendance authorized to speak for or to recommend persons to succeed Class 4.
Most of appellants’ contentions have their origin in the party convention system, wherein members of the political party meet to deliberate and place in nomination their candidates for various political offices, such as political parties that do not vote the required statutory strength. These delegates are usually chosen by party caucuses but even in such instances it has been held that the Convention is organized and effected by a call of the roll of delegates for the election of a temporary chairman and the declaration of the result by the person authorized to call the convention to order. “ * * * The existence of a roll of delegates and the calling thereof to ascertain who is entitled to vote are conditions precedent to organization. A convention may be organized by, 'and only by, the persons whose names appear on the rolls, their right to be seated not being subject to question at this stage of the proceedings. Under statute only the registered members of the political party can lawfully participate in a convention held for the purpose of nominating candidates for such party.” 29 C.J.S., Elections, § 101, page 134. The court found from the evidence adduced that members of Class 3 were removed from the convention hall before a temporary chairman was elected and before a roll call of the delegates was had.
As stated in our original opinion the political party in question here is controlled by primary election laws and the action of the party must conform to the primary law *363in all respects. 29 C.J.S., Elections, § 111, page 148.
This brief statement of the facts does not change our ruling in the original opinion which we adhere to.
Appellants’ motion for rehearing is overruled.